Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-7, 9-16, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over McDowall et al. (US Patent Application Publication no. 2013/0041221) in view of Kobayashi et al. (US Patent Application no. 2004/0223426).

Regarding claim 1, McDowall discloses an image capture unit (See McDowall’s Abstract and [0015]), comprising: an objective lens assembly positioned between a stop and an image sensor in the image capture unit (See McDowall [0102]), the objective lens assembly comprising a distal end (See McDowall [0019] and [0061]), a filter positioned within the objective lens assembly at the distal end (See McDowall [0116]).
	It is noted that McDowall is silent about wherein the objective lens assembly is a zero-degree lens stack having non-folded optical path.
	However, Kobayashi teaches image capture wherein the objective lens assembly is a zero-degree lens stack having non-folded optical path (See Kobayashi [0109]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying McDowall image capture unit to incorporate Kobayashi’s teaching wherein the objective lens assembly is a zero-degree lens stack having non-folded optical path.  The motivation for performing such a modification in McDowall is to maximize the control residual (i.e., the tilt and angle tolerance).

Regarding claim 10, McDowall discloses an endoscope comprising: a body (See McDowall [0015]); a distal portion connected to the body, the distal portion comprising a distal end and a distal face of the distal end (See McDowall [0015] and [0019]); and an image capture unit mounted in the distal end of the distal portion (See McDowall [0015], [0019]), the image capture unit comprising an image forming lens assembly positioned between a stop and an image sensor (See McDowall [0102], [0138]-[0139]) the image capture unit further comprising a filter positioned within the image forming lens assembly at a distal end of the image forming lens assembly (See McDowall [0116]).
	It is noted that McDowall is silent about wherein the objective lens assembly is a zero-degree lens stack having non-folded optical path.
	However, Kobayashi teaches image capture wherein the objective lens assembly is a zero-degree lens stack having non-folded optical path (See Kobayashi [0109]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying McDowall image capture unit to incorporate Kobayashi’s teaching wherein the objective lens assembly is a zero-degree lens stack having non-folded optical path.  The motivation for performing such a modification in McDowall is to maximize the control residual (i.e., the tilt and angle tolerance).

As per claims 2-3 and 11-12, McDowall further discloses a fluorescence notch filter filtering out excitation illumination light (See McDowall [0114]).

As per claims 4-5 and 13-14, McDowall further discloses wherein the filter is embedded within a lens of the objective lens assembly, wherein the lens is a most distal lens of the image forming lens assembly (See McDowall [0034], [0092] and [0116]).

As per claims 6 and 15, McDowall further discloses wherein the lens is sliced into two pieces of the lens (See McDowall [0038], [0088] and [0112]-[0114]).

As per claims 7 and 16, McDowall further dislcoses wherein the filter is embedded within the lens at a surface where ray angles are shallower than ray angles at the stop (See McDowall [0116] and [0126]).

As per claim 9, most of the limitations of this claim have been noted in the rejection of claim 1.  In addition, McDowall further discloses wherein the image capture unit is positioned in a distal end of an endoscope (See McDowall [0012], [0019] and [0088]).

As per claim 18, most of the limitations of this claim have been noted in the rejection of claim 1.  In addition, McDowall further discloses wherein the filter is positioned within the objective lens assembly at the distal end at a location where light rays received by the objective lens assembly are most perpendicular (See McDowall [0116], and [0128]).

As per claim 19, most of the limitations of this claim have been noted in the rejection of claim 1.  In addition, McDowall further discloses wherein the filter is positioned within the image forming lens assembly at the distal end of the image forming lens assembly at a location where light rays received by the image forming lens assembly are most perpendicular (See McDowall [0116] and [0128]).

6.	Claims 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424